Exhibit 99.1 Press release WiLAN Subsidiary, North Star Innovations, Inc., Enters into License Agreement with GLOBALFOUNDRIES OTTAWA, Canada – January 19, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, North Star Innovations, Inc., has entered into a patent license agreement with GLOBALFOUNDRIES Inc., which provides foundry and application-specific integrated circuit (ASIC) products and services. The North Star Innovations portfolio was acquired by WiLAN in October 2015 from Freescale Semiconductor. The consideration paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
